NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0278653 to Padilla, JR. et al. (hereinafter “Padilla”) in view of U.S. Patent Pub. No. 2011/0119431 to Chowdhury et al. (hereinafter “Chowdhury”) and further in view of U.S. Patent No. 7,409,595 to Nissan-Messing et al. (hereinafter “Nissan-Messing”).

Padilla discloses:
1. A system, comprising:
a memory component comprising a plurality of memory regions (para. 21 and Fig. 1, memory devices 120A-120N); and
a processing device operably connected to the memory component (Fig. 1, processor 117), wherein the processing device is configured to:
execute an error correction operation to correct a bit error included in a codeword stored to a first memory region of the plurality of memory regions (paras. 40-41 and Fig. 2, block 230), wherein the error correction operation includes an ordered list of error correction steps (para. 30 – error handling sequence), wherein the ordered list of error correction steps is arranged in a plurality of zones (paras. 16-17), and
after correcting the bit error---
determine, based at least in part on which zone of the plurality of zones includes an error correction step that corrected the bit error, whether the first memory region has exceeded a predetermined threshold of error correction effort (para. 46 and Fig. 2, block 255); and

	Padilla does not disclose expressly after correcting a bit error:
perform, when the first memory region has exceeded the predetermined threshold of error correction effort, a remedial action on the first memory region, wherein the remedial action includes a refresh of the first memory region or a retirement of the first memory region.

	Chowdhury teaches, after correcting a bit error, perform, based on the
determination that the first memory region has exceeded the predetermined threshold of
error correction effort, a remedial action on the first memory region, wherein the
remedial action is a refresh of the first memory region or a retirement of the first memory
region (paragraphs 79-81).

Before the effective filing date of the invention it would have been obvious to a
person of ordinary skill in the art to modify Padilla by performing a remedial action, as
taught by Chowdhury.  A person of ordinary skill in the art would have been motivated to
do so because a refresh operation based on the number of error bits and the number of
data reads exceeding a threshold is well-known in the art, as described by Chowdhury
(paragraph 4).  Furthermore, Padilla discloses a desire to remove or retire failing
memory resources (paragraph 29). Therefore, it would have been obvious to determine if a memory region has exceeded a threshold to perform a remedial action, as taught by Chowdhury.

	Padilla further does not disclose expressly wherein at least one zone of the plurality of zones includes multiple ones of the error correction steps.

	Nissan-Messing teaches an ordered list of error correction steps is arranged in a plurality of zones, wherein at least one zone of the plurality of zones includes multiple ones of the error correction steps (col. 4, lns. 53-58 and col. 5, lns. 48-54 – most recently performed actions placed in zone at end of list of actions).

Before the effective filing date of the invention it would have been obvious to a
person of ordinary skill in the art to modify Padilla by arranging the error correction steps in a plurality of zones, as taught by Nissan-Messing.  A person of ordinary skill in the art would have been motivated to do so in order to avoid repeating corrective actions that were recently unsuccessful, as discussed by Nissan-Messing (col. 6, lns. 1-6). 

	Modified Padilla discloses:
2. The system of claim 1, wherein the plurality of zones includes (i) a first zone and (ii) a second zone located after the first zone in the ordered list of error correction steps such that the processing device is configured to execute error correction steps of the first zone before executing error correction steps of the second zone (Padilla – para. 30 and Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54).

3. The system of claim 2, wherein the first zone includes a plurality of error correction steps each requiring less energy or processing time than each of the error correction steps of the second zone (Padilla – para. 47).
5. The system of claim 2, wherein the processing device is configured to determine that the first memory region has exceeded the predetermined threshold of error correction effort when the processing device executes one or more error correction steps of zones in the plurality of zones located after the first zone in the ordered list of error correction steps (Padilla – para. 46 and Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54).

6. The system of claim 5, wherein the first zone is positioned at a beginning of the ordered list of correction steps such that the processing device is configured to execute the error correction steps of the first zone before executing error correction steps of other zones in the plurality of zones (Padilla – paras. 16-17 and Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54).

7. The system of claim 2, wherein the processing device is configured to determine that the first memory region has exceeded the predetermined threshold of error correction effort when one of the error correction operations of the second zone corrected the bit error (Padilla – para. 46).

10. The system of claim 2, wherein:
the plurality of zones further includes a third zone located after the second zone in the ordered list of correction steps such that the processing device is configured to execute the error correction steps of the second zone before executing error correction steps of the third zone (Padilla – para. 30 and Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54); and
each of the error correction steps of the second zone require less energy or processing time than each of the error correction steps of the third zone (Padilla – para. 47).

17. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:
execute an error correction operation to correct a bit error included in a codeword stored to a first memory region (Padilla - paras. 40-41 and Fig. 2, block 230), wherein the error correction operation includes an ordered list of error correction steps arranged in a plurality of zones (Padilla - paras. 16, 17, 30), and wherein at least one zone of the plurality of zones includes multiple ones of the error correction steps (Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54), and
after correcting the bit error---
determine, based at least in part on which zone of the plurality of zones includes an error correction step that corrected the bit error, whether the first memory region has exceeded a predetermined threshold of error correction effort (Padilla - para. 46 and Fig. 2, block 255); and
perform, when the first memory region has exceeded the predetermined threshold of error correction effort, a remedial action on the first memory region, wherein the remedial action includes a refresh of the first memory region or a retirement of the first memory region (Chowdhury - paragraphs 79-81).

18. A method, comprising:
executing an error correction operation to correct a bit error included in a codeword stored to a first memory region (Padilla - paras. 40-41 and Fig. 2, block 230), wherein:
the error correction operation includes an ordered list of error correction steps arranged in a plurality of zones (Padilla - paras. 16, 17, 30),
at least one zone of the plurality of zones includes multiple ones of the error correction steps (Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54), and
the plurality of zones includes (i) a first zone and (ii) a second zone located after the first zone in the ordered list of error correction steps such that error correction steps of the first zone are executed before error correction steps of the second zone (Padilla – para. 30 and Nissan-Messing - col. 4, lns. 53-58 and col. 5, lns. 48-54); and
after correcting the bit error---
determining, based at least in part on which of the first and second zones of the plurality of zones includes an error correction step that corrected the bit error, whether the first memory region has exceeded a predetermined threshold of error correction effort (Padilla - para. 46 and Fig. 2, block 255); and
performing, when the first memory region has exceeded the predetermined threshold of error correction effort, a remedial action on the first memory region, wherein the remedial action includes a refresh of the first memory region or a retirement of the first memory region (Chowdhury - paragraphs 79-81).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 11,188,416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 15 of U.S. Patent No. 11,188,416 contain every element of claims 1, 17, and 18 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Allowable Subject Matter
Claims 4, 8, 9, 11-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113